COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 Raul Paul Rodriguez,                              §
                                                                    No. 08-15-00340-CV
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                                     65th District Court
 Leticia Borrego,                                  §
                                                                 of El Paso County, Texas
                    Appellee.                      §
                                                                    (TC# 2007CM7669)
                                                   §

                                                  '
                                            ORDER
                                                  '
        Pending before the Court is the Appellant’s third Motion to Extend Abatement Period. The
                                                  '
motion is GRANTED. We therefore extend the abatement until August 26, 2016. The parties
                                                  '
are directed to notify the Court whether Appellant has complied with the temporary orders by the
                                                  '
new due date of August 26, 2016. If Appellant has not paid the temporary support and attorney’s

fees as required by the trial court’s temporary orders by the deadline, this appeal will be dismissed.

No further extension requests will be considered by the Court.

        IT IS SO ORDERED this 17th day of August, 2016.



                                                        PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.